              Case 2:19-bk-51164-MPP                    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                        Main Document    Page 1 of 99
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TENNESSEE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lakeway Publishers of Missouri, Inc.

2.   All other names debtor       DBA     Louisiana Press Journal
     used in the last 8 years     DBA     Lincoln County Journal
                                  DBA     Bowling Green Times
     Include any assumed
     names, trade names and       DBA     Elsberry Democrat
     doing business as names      DBA     Herman Advertiser Courier
                                  DBA     Centralia Fireside Guard
                                  DBA     The Vandalia Leader
                                  DBA     The Lake Gazette
                                  DBA     Newstime
                                  DBA     Smart Shopper
                                  DBA     Press Journal Printing
                                  DBA     Current News Journal (shuttered)

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1609 W. 1st N Street                                            P.O. Box 625
                                  Morristown, TN 37815                                            Morristown, TN 37815
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hamblen                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Assets are also held at each of the publishing
                                                                                                  locations in MO. (see schedule A/B and/or Form
                                                                                                  206)
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       Multiple (see schedule A/B and/or Form 206)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 2:19-bk-51164-MPP                        Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
Debtor
                                                             Main Document    Page 2Case
                                                                                     of 99
                                                                                         number (if known)
          Lakeway Publishers of Missouri, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                              Parent
     attach a separate list                       Debtor     Lakeway Publishers, Inc.                                   Relationship              Company
                                                  District                                 When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 2:19-bk-51164-MPP                      Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                         Desc
Debtor
                                                         Main Document    Page 3Case
                                                                                 of 99
                                                                                     number (if known)
         Lakeway Publishers of Missouri, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)

                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?       Roof has blown in, causing hazard to people working in the building.
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                                                              106 West Main Street
                                             Where is the property?           Bowling Green, MO, 63334-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Strate Insurance Group
                                                        Contact name          1750 West Andrew Johnson Highway Morristown, TN
                                                        Phone                 423-587-2204


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 2:19-bk-51164-MPP                    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                        Desc
Debtor
                                                        Main Document    Page 4Case
                                                                                of 99
                                                                                    number (if known)
          Lakeway Publishers of Missouri, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 31, 2019
                                                  MM / DD / YYYY


                             X   /s/ R. Jack Fishman                                                     R. Jack Fishman
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Ryan E. Jarrard                                                      Date May 31, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Ryan E. Jarrard 024525
                                 Printed name

                                 Quist, Fitzpatrick & Jarrard, PLLC
                                 Firm name

                                 2121 First Tennessee Plaza
                                 800 South Gay Street
                                 Knoxville, TN 37929-9711
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (865) 524-1873                Email address      rej@qcflaw.com

                                 024525 TN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                           Desc
                                                                Main Document    Page 5 of 99




 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 31, 2019                            X /s/ R. Jack Fishman
                                                                       Signature of individual signing on behalf of debtor

                                                                       R. Jack Fishman
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 2:19-bk-51164-MPP                                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                                                   Desc
                                                                              Main Document    Page 6 of 99
 Fill in this information to identify the case:

 Debtor name            Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        3,252,904.02

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,795,068.23

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        7,047,972.25


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        7,487,904.53


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           227,476.74

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,490,812.25


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           9,206,193.52




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                              Desc
                                                                Main Document    Page 7 of 99
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                             $400.00


 2.        Cash on hand                                                                                                                             $400.00


 2.        Cash on hand                                                                                                                             $200.00


 2.        Cash on hand                                                                                                                             $250.00


 2.        Cash on hand                                                                                                                             $250.00


 2.        Cash on hand                                                                                                                               $50.00


 2.        Cash on hand                                                                                                                             $100.00


 2.        Cash on hand                                                                                                                             $150.00


 2.        Cash on hand                                                                                                                             $500.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    (LPJ) The Mercantile Bank                                Checking                     8818                                     $3,727.17


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31        Desc
                                                                Main Document    Page 8 of 99
 Debtor           Lakeway Publishers of Missouri, Inc.                                       Case number (If known)
                  Name




           3.2.     (LCJ) People's Bank & Trust                             Checking                        0087           $7,701.76



                    (BGT) Community State Bank of
           3.3.     Missouri                                                Checking                        2909           $3,848.32




           3.4.     (EBD) Providence Bank                                   Checking                        4435           $1,251.40




           3.5.     (HAC) People's Savings Bank                             Checking                        2172           $5,311.41




           3.6.     (CFG) Central Bank of Boone County                      Checking                        7350           $3,259.28




           3.7.     (VAN) Central Bank of Boone County                      Checking                        6263         $13,635.96




           3.8.     (TLG) Alliant Bank                                      Checking                        5524         $11,420.89




           3.9.     (NT) First Bank                                         Checking                        0630           $3,585.01



           3.10
           .    (SS) First Bank                                             Checking                        1723           $1,295.00



           3.11
           .    (PJP) Mercantile Bank                                       Checking                        8826             $263.59



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                           $57,599.79
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Ameren (electric utilities: to be applied to final bill)                                                 $100.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                           Desc
                                                                Main Document    Page 9 of 99
 Debtor           Lakeway Publishers of Missouri, Inc.                                            Case number (If known)
                  Name




           7.2.     Liberty Utilities                                                                                                            $309.00




           7.3.     Ameren City of Louisiana (utilities)                                                                                         $125.00




           7.4.     City of Vandallia (sewer/water)                                                                                              $100.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                  $634.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            554,043.89   -                                   0.00 = ....                $554,043.89
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               159,547.49   -                                  0.00 =....                  $159,547.49
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $713,591.38
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                        Desc
                                                               Main Document    Page 10 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                             Case number (If known)
                Name

           Newsprint, ink and
           supplies                                   04.30.2019                               $0.00    Recent cost                      $910,356.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                          $910,356.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           (BGT) Itemized list available: Furniture &
           Fixtures                                                                            $0.00    N/A                                 $1,200.00


           (CFG) Itemized list available: Furniture &
           Fixtures                                                                            $0.00    N/A                                   $100.00


           (EBD) Itemized list available: Furniture &
           Fixtures                                                                            $0.00    N/A                                   $100.00


           (HAC) Itemized list available: Furniture &
           Fixtures                                                                            $0.00    N/A                                   $100.00


           (LPJ) Itemized list available: Furniture &
           Fixtures                                                                            $0.00    N/A                                   $100.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31        Desc
                                                               Main Document    Page 11 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                         Case number (If known)
                Name



           (TLG) Itemized list available: Furniture &
           Fixtures                                                                         $0.00    N/A                     $100.00


           (VAN) Itemized list available: Fixtures &
           Furniture                                                                        $0.00    N/A                     $100.00


           (LCJ) Itemized list available: Furniture &
           Fixtures                                                                         $0.00    N/A                     $100.00


           (PJP) Itemized list available: Furniture &
           Fixtures                                                                         $0.00    N/A                     $900.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           (BGT) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                   $2,063.43


           (CFG) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                     $211.52


           (EBD) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                   $1,106.31


           (HAC) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                       $57.18


           (LPJ) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                     $195.04


           (NT) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                       $50.00


           (TLG) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                     $563.89


           (VAN) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                       $50.00


           (LCJ) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A                   $3,030.77


           (PJP) Itemized list available: Machinery &
           Equipment                                                                        $0.00    N/A               $513,826.25



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                     Desc
                                                               Main Document    Page 12 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                          Case number (If known)
                Name

           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $523,954.39
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     (HAC) 2005 Ford Cargo Van
                     *VIN & TAG#*                                                           $0.00    N/A                                 $1,000.00


           47.2.     (LPJ) 2010 Chevolet Equinox
                     *VIN & TAG#*                                                           $0.00    N/A                                 $1,000.00


           47.3.     (LCJ) 2005 Pontiac Montana Van
                     *VIN & TAG#*                                                           $0.00    N/A                                 $1,000.00


           47.4.     (PJP) 2002 Dodge 4dr. Intrepid
                     *VIN & TAG#*                                                           $0.00    N/A                                 $1,000.00


           47.5.     (PJP) 2009 Ford Cargo Van
                     *VIN & TAG#*                                                           $0.00                                        $1,000.00


           47.6.     (PJP) 2012 Hino 268A Box Truck
                     *VIN & TAG#*                                                           $0.00    N/A                                 $7,332.90


           47.7.     (PJP) 2007 GMC C-series Box Truck
                     *VIN & TAG#*                                                           $0.00                                        $1,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                      Desc
                                                               Main Document    Page 13 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                          Case number (If known)
                Name


 51.       Total of Part 8.                                                                                                          $13,332.90
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 3650 W Industrial
                     Blvd.                                Press Journal
                     Louisiana, MO 63353                  Printing                          $0.00    N/A                             $2,486,748.42


           55.2.
                     20 Business Park Dr.                 Lincoln County
                     Troy, MO 63379                       Journal                           $0.00    N/A                               $445,393.75


           55.3.
                     108 W State St.                      Vandalia
                     Vandalia, MO 63353                   Leader                            $0.00    N/A                                $18,008.22


           55.4.     304 S Main St.
                     Monroe City, MO                      The Lake
                     63456                                Gazette                           $0.00    N/A                                $75,963.78


           55.5.                                          Hermann
                     136 E 4th St.                        Advertiser-Cou
                     Hermann, MO 65041                    rier                              $0.00    N/A                                $55,483.11


           55.6.
                     123 Allen St.                        Centralia
                     Centralia, MO 65240                  Fireside Guard                    $0.00    N/A                                $30,349.16


           55.7.     106 W Main St.
                     Bowling Green, MO                    Bowling Green
                     63334                                Times                             $0.00    N/A                                $25,727.64




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                       Desc
                                                               Main Document    Page 14 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                          Case number (If known)
                Name

            55.8.
                     (LCJ) Land                                                             $0.00      N/A                               $68,000.00


            55.9.
                     (BGT) Land                                                             $0.00      N/A                                 $5,000.00


            55.10
            .
                     (PJP) Land                                                             $0.00      N/A                               $30,029.94


            55.11
            .
                     (HAC) Land                                                             $0.00      N/A                                 $6,200.00


            55.12
            .
                     (CFG) Land                                                             $0.00      N/A                                 $3,000.00


            55.13
            .
                     (VAN) Land                                                             $0.00      N/A                                 $3,000.00




 56.        Total of Part 9.                                                                                                       $3,252,904.02
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31        Desc
                                                               Main Document    Page 15 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                         Case number (If known)
                Name

           Advertiser-Courier
           HERMANNADVERTISERCOURIER.COM;
           Bowling Green Times
           BOWLINGGREENTIMES.NET; Bowling Green
           Times BOWLINGGREENTIMES.COM;
           Centralia Fireside Guard
           FIRESIDEGUARD.COM; Elsberry Democrat
           ELSBERRYDEMOCRAT.COM;
           Hermann-Advertiser
           RIVERVALLEYMARKETPLACE.COM;
           Hermann-Advertiser HERMANNAC.COM; Lake
           Gazette LAKEGAZETTE.NET; Lake Gazette
           MONROECITY.NET; Lake Gazette
           MARKTWAINMARKETPLACE.COM;
           Lakeway Pub Missouri
           BIGDEALMISSOURI.COM; Lakeway Pub
           Missouri BIGDEALMO.COM;Lincoln County
           Journal LINCOLNCOUNTYJOURNAL.COM;
           Lincoln County Journal
           TROYFREEPRESS.COM; Lincoln County
           Journal
           LINCOLNCOUNTYMARKETPLACE.COM;
           Lincoln County Journal
           LINCOLNCOUNTYMARKETPLACE.NET;
           Lincoln County Journal
           LINCOLNNEWSNOW.COM; Louisiana Press
           Journal LOUISIANAPRESSJOURNAL.COM;
           Louisiana Press Journal
           PIKECOUNTYNEWS.COM; New Haven Leader
           NEWHAVENLEADER.COM; Newstime
           NEWSTIME-MO.COM; Newstime
           STCHARLESCOMARKETPLACE.COM;
           Newstime SMARTSHOPPERSTC.COM; Press
           Journal Printing
           PRESSJOURNALPRINTING.COM; Tri-Lake
           Ledger TRILAKELEDGER.COM; Tri-Lake
           Ledger TRI-LAKELEDGER.COM; Vandalia
           Leader VANDALIALEADER.COM; Vandalia
           Leader VANDALIALEADER.NET                                                   Unknown                             Unknown



 62.       Licenses, franchises, and royalties
           Custom Developed Software: Universal
           Subscription System; Point of Sales/CC
           Processing/Reporting; Management
           Report/Citrix Charts (perpetual license)                                    Unknown                             Unknown



 63.       Customer lists, mailing lists, or other compilations
           Our Email Marketing List contains 34,190
           unique email addresses on the Missouri
           mailing list; 300 unique email addresses on
           Current News list                                                                $0.00                          Unknown


           Our Missouri Group Advertiser List, Missouri
           Group Circulation List and our PJP Customer
           List each contain unique names, addresses,
           telephone numbers and email addresses for
           our customers.                                                                   $0.00                          Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                            Desc
                                                               Main Document    Page 16 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                          Case number (If known)
                Name



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                      $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            (BGT) 2006 Chevrolet Equinox                                       2,500.00 -                                  0.00 =
            *VIN & TAG #*                                             Total face amount     doubtful or uncollectible amount
            SOLD 05.24.19 for $2,500 to
            employee Anita Manuel
            Payroll deduction of $32.06 over 78
            pay periods eff. June 9, 2019                                                                                                       $2,500.00


                                                                              19,573.75 -                            19,573.75 =
            Great Bargains                                            Total face amount     doubtful or uncollectible amount                          $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Federal Income tax Return                                                           Tax year 2018                              $1,409,810.00



 73.        Interests in insurance policies or annuities
            Jeff Guay:
            Protective Life #B00426637
            Face amount: $250,000                                                                                                             $44,840.59


            Jeff Guay:
            Protective Life #B00426247
            Face amount: $500,000                                                                                                             $96,244.40


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31         Desc
                                                               Main Document    Page 17 of 99
 Debtor         Lakeway Publishers of Missouri, Inc.                                         Case number (If known)
                Name



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Peoples Tribune
           Competitor who used their facility and did not pay.
           Garnishment.
           Judgment entered 01.28.2019: $25,994.15                                                                         $22,204.78
           Nature of claim       AR debt
           Amount requested                        $28,794.15



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Miscellaneous printing supplies including but not
           limited to: ink/ink cartridges, plates, glue, solutions,
           stacks, blankets, print heads, forms and paper stock.                                                             Unknown


           Shipping supplies including but not limited to: twine,
           strapping, tape, boxes, cutting tools, pens and wire
           spools.                                                                                                           Unknown




 78.       Total of Part 11.                                                                                          $1,575,599.77
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 2:19-bk-51164-MPP                                  Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                                Desc
                                                                    Main Document    Page 18 of 99
 Debtor          Lakeway Publishers of Missouri, Inc.                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $57,599.79

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                      $634.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $713,591.38

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $910,356.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $523,954.39

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $13,332.90

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,252,904.02

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,575,599.77

 91. Total. Add lines 80 through 90 for each column                                                         $3,795,068.23            + 91b.            $3,252,904.02


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,047,972.25




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                        Desc
                                                               Main Document    Page 19 of 99
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Alliant Bank                                   Describe debtor's property that is subject to a lien                   $54,804.65                $75,963.78
       Creditor's Name                                304 S Main St.
                                                      Monroe City, MO 63456
       P.O. Box 308
       Monroe City, MO 63456
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       The Lake Gazette                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       19RT
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Linda Geist                                    Describe debtor's property that is subject to a lien                     $4,224.99                     $0.00
       Creditor's Name                                Loan of Lake Gazette Business
       510 2nd St.
       Monroe City, MO 63456
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Promissory Note                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       Lakeway Publishers of MO,
       Inc.
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                           Desc
                                                               Main Document    Page 20 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                     Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     Unknown    $25,727.64
       Creditor's Name                                106 W Main St.
       1111 Northshore Dr., Ste.                      Bowling Green, MO 63334
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Bowling Green Times                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     Unknown   $445,393.75
       Creditor's Name                                20 Business Park Dr.
       1111 Northshore Dr., Ste.                      Troy, MO 63379
       S-800
       Knoxville, TN 37929
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Lincoln County Journal                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     Unknown    $55,483.11
       Creditor's Name                                136 E 4th St.
       1111 Northshore Dr., Ste.                      Hermann, MO 65041
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                               Desc
                                                               Main Document    Page 21 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                     Case number (if know)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Hermann                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Advertiser-Courier
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     Unknown       $30,349.16
       Creditor's Name                                123 Allen St.
       1111 Northshore Dr., Ste.                      Centralia, MO 65240
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Centralia Fireside Guard                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     Unknown       $18,008.22
       Creditor's Name                                108 W State St.
       1111 Northshore Dr., Ste.                      Vandalia, MO 63353
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Valdalia Leader                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                 $1,785,000.00   $2,486,748.42


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                               Desc
                                                               Main Document    Page 22 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                     Case number (if know)
              Name

       Creditor's Name                                3650 W Industrial Blvd.
       1111 Northshore Dr., Ste.                      Louisiana, MO 63353
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11.16.2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2PJP
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $750,000.00   Unknown
       Creditor's Name                                AR, Inventory, CV Life Ins.
       1111 Northshore Dr., Ste.
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5722
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Pinnacle Bank                                  Describe debtor's property that is subject to a lien                 $3,939,310.21     Unknown
       Creditor's Name                                Real Estate in TN, VA & MO
       1111 Northshore Dr., Ste.
       S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 2:19-bk-51164-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                      Desc
                                                               Main Document    Page 23 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                     Case number (if know)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 1      Pinnacle Bank                                 Describe debtor's property that is subject to a lien                     $954,564.68            Unknown
        Creditor's Name                               Equip & Blgd. PJP - commercial construction
        1111 Northshore Dr., Ste.
        S-800
        Knoxville, TN 37919
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2001
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $7,487,904.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         3

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 2:19-bk-51164-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                          Desc
                                                               Main Document    Page 24 of 99
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $17,298.11          $17,298.11
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 37941                                               Contingent
           Hartford, CT 06176-7941                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           01.24.2019                                                Federal Payroll Taxes

           Last 4 digits of account number 7526                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $15,344.04          $15,344.04
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 37941                                               Contingent
           Hartford, CT 06176-7941                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           02.07.2019                                                Federal Payroll Taxes

           Last 4 digits of account number 7526                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   34250                               Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                      Desc
                                                               Main Document    Page 25 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                            Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $15,455.84    $15,455.84
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02.21.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $15,891.20    $15,891.20
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03.07.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $15,612.21    $15,612.21
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03.21.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $17,555.39    $17,555.39
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.07.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                      Desc
                                                               Main Document    Page 26 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                            Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $17,555.39    $17,555.39
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.21.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $17,817.72    $17,817.72
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.04.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $16,718.76    $16,718.76
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.16.2019                                                 Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $4,288.39    $4,288.39
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          3rd & 4th Quarter 2018                                     FUI Deposits

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                      Desc
                                                               Main Document    Page 27 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                            Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $2,176.05    $2,176.05
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1st Quarter 2019                                           FUI Deposit

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $17,182.67    $17,182.67
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Federal Payroll Taxes

          Last 4 digits of account number 7526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $10,657.57    $10,657.57
          Lincoln County Tax Collector                               Check all that apply.
          Jessica Zumwalt                                               Contingent
          201 Main St.                                                  Unliquidated
          Troy, MO 63379                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Property taxes

          Last 4 digits of account number 1005                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,637.00    $1,637.00
          Missouri Department of Revenue                             Check all that apply.
          P.O. Box 3375                                                 Contingent
          Jefferson City, MO 65105-3375                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.07.2019                                                 MO State Payroll Taxes

          Last 4 digits of account number 6801                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 28 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                            Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,637.00    $1,637.00
          Missouri Department of Revenue                             Check all that apply.
          P.O. Box 3375                                                 Contingent
          Jefferson City, MO 65105-3375                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.21.2019                                                 MO State Payroll Taxes

          Last 4 digits of account number 6801                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,720.00    $1,720.00
          Missouri Department of Revenue                             Check all that apply.
          P.O. Box 3375                                                 Contingent
          Jefferson City, MO 65105-3375                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.04.2019                                                 MO State Payroll Taxes

          Last 4 digits of account number 6801                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,530.00    $1,530.00
          Missouri Department of Revenue                             Check all that apply.
          P.O. Box 3375                                                 Contingent
          Jefferson City, MO 65105-3375                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.16.2019                                                 MO State Payroll Taxes

          Last 4 digits of account number 6801                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,892.53    $3,892.53
          Missouri Department of Revenue                             Check all that apply.
          P.O. Box 3375                                                 Contingent
          Jefferson City, MO 65105-3375                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1st Quarter 2019                                           SUI Deposit

          Last 4 digits of account number 6801                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 2:19-bk-51164-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                                       Desc
                                                               Main Document    Page 29 of 99
 Debtor        Lakeway Publishers of Missouri, Inc.                                                           Case number (if known)
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,613.00    $1,613.00
            Missouri Department of Revenue                           Check all that apply.
            Taxation Bureau                                             Contingent
            PO Box 840                                                  Unliquidated
            Jefferson City, MO 65105                                    Disputed

            Date or dates debt was incurred                          Basis for the claim:
            05.30.19                                                 MO State Payroll Taxes

            Last 4 digits of account number 6801                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                  $31,893.87        $31,893.87
            Pike County Collector                                    Check all that apply.
            115 W Main St., #21A                                        Contingent
            Bowling Green, MO 63334                                     Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Property taxes

            Last 4 digits of account number LEST                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $686.99
           A&S Printing Service, Inc.                                                  Contingent
           P.O. Box 124                                                                Unliquidated
           Monroe City, MO 63456                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Abel Oil Co.                                                                Contingent
           P.O. Box 532                                                                Unliquidated
           Louisiana, MO 63353                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business expense
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $175.00
           Advertising Specialty Institute                                             Contingent
           P.O. Box 15017                                                              Unliquidated
           Wilmington, DE 19886-5017                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number      9119
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 6 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 30 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          All American Publishing                                               Contingent
          P.O. Box 100                                                          Unliquidated
          Caldwell, ID 83606                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Amateur Sports Promotion, USA                                         Contingent
          P.O. Box 712                                                          Unliquidated
          Quincy, IL 62306                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ameren Missouri                                                       Contingent
          P.O. Box 88068                                                        Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          American Bankers Insurance Company of FL                              Contingent
          Flood Service Center                                                  Unliquidated
          P.O. Box 731178                                                       Disputed
          Dallas, TX 75373-1178
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12.00
          AMG Parade                                                            Contingent
          P.O. Box 306106                                                       Unliquidated
          Nashville, TN 37230-6106                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0070,0075
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35.00
          Amy Twellman                                                          Contingent
          3966 Hwy C                                                            Unliquidated
          Moscow Mills, MO 63362                                                Disputed
          Date(s) debt was incurred 05.07.2019
                                                                                             Business expense
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Classified Ad Overpayment LCJ
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Area Disposal                                                         Contingent
          32289 Collection Center Dr.                                           Unliquidated
          Chicago, IL 60693-0322                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 31 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          P.O. Box 5001                                                         Unliquidated
          Carol Stream, IL 60197-5001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          P.O. Box 5014                                                         Unliquidated
          Carol Stream, IL 60197-5014                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          P.O. Box 5019                                                         Unliquidated
          Carol Stream, IL 60197-5019                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T Long Distance                                                    Contingent
          P.O. Box 105068                                                       Unliquidated
          Atlanta, GA 30348-5068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T Mobility                                                         Contingent
          P.O. Box 6463                                                         Unliquidated
          Carol Stream, IL 60197-6463                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BALCO                                                                 Contingent
          P.O. Box 171                                                          Unliquidated
          Elsberry, MO 63343                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bankcard Center Fuel                                                  Contingent
          P.O. Box 385                                                          Unliquidated
          Memphis, TN 38101-0385                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 32 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bankcard Center Fuel #1                                               Contingent
          P.O. Box 1545                                                         Unliquidated
          Memphis, TN 38101-1545                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Barry's Cartoons                                                      Contingent
          Box 971 Hwy 2 West                                                    Unliquidated
          Whitehall, MT 59759                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BCC Software, LLC                                                     Contingent
          P.O. Box 1174                                                         Unliquidated
          Buffalo, NY 14240                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Birch Communications                                                  Contingent
          P.O. Box 105066                                                       Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Burnett, Dobson & Pinchak                                             Contingent
          711 Cherry St., Ste. 200                                              Unliquidated
          Chattanooga, TN 37402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,635.30
          C&C Printing Controls, Inc.                                           Contingent
          P.O. Box 411                                                          Unliquidated
          Sandwich, IL 60548                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Canon Financial Services                                              Contingent
          14904 Collections Center Dr.                                          Unliquidated
          Chicago, IL 60693-0149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 33 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Carquest of Louisiana                                                 Contingent
          600 Kelly Lane                                                        Unliquidated
          Louisiana, MO 63353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,990.06
          CDW Direct, LLC                                                       Contingent
          P.O. Box 75723                                                        Unliquidated
          Chicago, IL 60675-5723                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0222
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Centralia Chamber of Commerce                                         Contingent
          P.O. Box 235                                                          Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Centralia Postmaster                                                  Contingent
          NEED ADDRESS                                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business expense
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Century Printing & Packaging                                          Contingent
          P.O. Box 2358                                                         Unliquidated
          Greer, SC 29652                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Charter Communications                                                Contingent
          P.O. Box 790086                                                       Unliquidated
          Saint Louis, MO 63179-0086                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $613.52
          Chick Printing Service                                                Contingent
          115 Business Hwy 61 N                                                 Unliquidated
          Bowling Green, MO 63334                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 34 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CHS Football                                                          Contingent
          Centralia RVI Board Office                                            Unliquidated
          1399 E Hwy 22, Ste. B                                                 Disputed
          Centralia, MO 65240
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          CHS Publications                                                      Contingent
          849 S. Jefferson Dr.                                                  Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Monroe City                                                   Contingent
          P.O. Box 67                                                           Unliquidated
          Monroe City, MO 63456                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Vandalia                                                      Contingent
          200 East Park                                                         Unliquidated
          Vandalia, MO 63382                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,002.55
          Clean The Uniform Co.                                                 Contingent
          210 S. Cool Springs Rd.                                               Unliquidated
          O Fallon, MO 63366                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1304
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108.06
          Columbia Daily Tribune                                                Contingent
          Circulation Department                                                Unliquidated
          101 N. 4th St.                                                        Disputed
          Columbia, MO 65201
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Continental Products                                                  Contingent
          2000 West Blvd.                                                       Unliquidated
          Mexico, MO 65265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 35 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Corporate Filings, LLC                                                Contingent
          30 N Gould St., Ste. 7001                                             Unliquidated
          Sheridan, WY 82801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Creators Syndicate                                                    Contingent
          737 3rd St.                                                           Unliquidated
          Hermosa Beach, CA 90254                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Crown Packing Corp.                                                   Contingent
          P.O. Box 17806M                                                       Unliquidated
          Saint Louis, MO 63195                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cuivre River Electric Co.                                             Contingent
          P.O. Box 949457                                                       Unliquidated
          Saint Louis, MO 63195                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $106.08
          Dayne's Waste Disposal                                                Contingent
          P.O. Box 248                                                          Unliquidated
          Mexico, MO 65265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40.00
          Dennis Fletcher                                                       Contingent
          17 Ruth Drive                                                         Unliquidated
          Monroe City, MO 63456                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Department of Ecology                                                 Contingent
          P.O. Box 34050                                                        Unliquidated
          Seattle, WA 98124-1050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 36 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Department of Public Safety                                           Contingent
          Division of Fire Safety                                               Unliquidated
          P.O. Box 1421                                                         Disputed
          Jefferson City, MO 65102
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dish Network                                                          Contingent
          P.O. Box 94063                                                        Unliquidated
          Palatine, IL 60094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.52
          Econopack, Inc.                                                       Contingent
          580 Axminister Dr.                                                    Unliquidated
          Fenton, MO 63026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45.20
          Elsberry Hardware                                                     Contingent
          214 Broadway                                                          Unliquidated
          Elsberry, MO 63343                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8140
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ennis, Inc.                                                           Contingent
          P.O. Box 841741                                                       Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Express Card & Label Co.                                              Contingent
          P.O. B ox 4247                                                        Unliquidated
          Topeka, KS 66604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Faber & Brand                                                         Contingent
          NEED ADDRESS                                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business expense
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 37 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12.11
          Fastenal Company                                                      Contingent
          P.O. Box 1286                                                         Unliquidated
          Winona, MN 55987-1286                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1196
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          FedEx Freight Department CH                                           Contingent
          P.O. Box 10306                                                        Unliquidated
          Palatine, IL 60055-0306                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,437.63
          Forklift of Quincy, Inc.                                              Contingent
          2426 West Schneidman Dr.                                              Unliquidated
          Quincy, IL 62305                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3390
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Franklin County Circuit Court Clerk                                   Contingent
          401 East Main St.                                                     Unliquidated
          Union, MO 63084                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $441.00
          Friends2Follow                                                        Contingent
          P.O. Box 526393                                                       Unliquidated
          Salt Lake City, UT 84152-6393                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          G&V Campbell, Inc.                                                    Contingent
          102 Scott Oak Rd., Ste. A                                             Unliquidated
          Eatonton, GA 31024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.45
          Gammerler                                                             Contingent
          431 Lakeview Ct., Ste. B                                              Unliquidated
          Mount Prospect, IL 60056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2187
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 38 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gasconade County Circuit Court                                        Contingent
          119 E 1st Street, Room 6                                              Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gateway Truck & Refrigeration                                         Contingent
          P.O. Box 843715                                                       Unliquidated
          Kansas City, MO 64184                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Getz Fire Equipment                                                   Contingent
          P.O. Box 419                                                          Unliquidated
          Peoria, IL 61651                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214.83
          Grainger Industrial Supply                                            Contingent
          Dept. 857030662                                                       Unliquidated
          11200 E. State Route 210                                              Disputed
          Kansas City, MO 64161
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0662                         Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32.42
          Grannemann Sales & Service                                            Contingent
          P.O. Box 377                                                          Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3738
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Grant Paper Company                                                   Contingent
          161 Washington St. #1150                                              Unliquidated
          Conshohocken, PA 19428                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.00
          Havener's Termite & Insect                                            Contingent
          819 W Jackson Ave.                                                    Unliquidated
          Owensville, MO 65066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 39 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          Hermann Advertiser Courier                                            Contingent
          136 E 4th St.                                                         Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.96
          Hermann Lumber                                                        Contingent
          P.O. Box 500                                                          Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       108
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hermann Postmaster                                                    Contingent
          412 W. 16th Street                                                    Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hermann Utilities                                                     Contingent
          1902 Jefferson                                                        Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,608.70
          Higgins Electric, Inc.                                                Contingent
          P.O. Box 218                                                          Unliquidated
          Montgomery City, MO 63361                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.90
          Hoag & Sons' Book Bindery                                             Contingent
          145 S. Main St.                                                       Unliquidated
          Eaton Rapids, MI 48827                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       4041
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157.67
          Hoag & Sons' Book Bindery                                             Contingent
          145 S. Main St.                                                       Unliquidated
          Eaton Rapids, MI 48827                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5346
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 40 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Indiana State Central Collection Unit                                 Contingent
          P.O. Box 6219                                                         Unliquidated
          Indianapolis, IN 46206                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jefferson County Family Support                                       Contingent
          Payment Center                                                        Unliquidated
          P.O. Box 109001                                                       Disputed
          Jefferson City, MO 65102
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $724.00
          Jorson & Carlson, Inc.                                                Contingent
          1501 Pratt Blvd.                                                      Unliquidated
          Elk Grove Village, IL 60007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2937
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JS Testing, LLC                                                       Contingent
          407 North Lloyd Blvd.                                                 Unliquidated
          Ewing, MO 63440                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Kansa Technology                                                      Contingent
          3700 Oakes Dr.                                                        Unliquidated
          Emporia, KS 66801                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16.19
          Kinkead Pharmacy                                                      Contingent
          105 S Allen                                                           Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0860
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Konica Minolta Business Solutions                                     Contingent
          Dept. CH19188                                                         Unliquidated
          Palatine, IL 60055-9188                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 41 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,379.06
          Konica Minolta Premier Finance                                        Contingent
          P.O. Box 105710                                                       Unliquidated
          Atlanta, GA 30348-5710                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       4750
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,296.84
          Konica Minolta Premier Finance                                        Contingent
          P.O. Box 41602                                                        Unliquidated
          Philadelphia, PA 19101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       3140
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lacrosse Lumber                                                       Contingent
          123 Main Street                                                       Unliquidated
          Louisiana, MO 63353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Liberty Utilities                                                     Contingent
          75 Remittance Dr., Ste. 1741                                          Unliquidated
          Chicago, IL 60675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Magnets 4 Media                                                       Contingent
          P.O. Box 203669                                                       Unliquidated
          Chicago, IL 60675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mapping Solutions                                                     Contingent
          P.O. Box 332                                                          Unliquidated
          Lathrop, MO 64465                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Maryland State Department of                                          Contingent
          Assessments & Taxation                                                Unliquidated
          301 W Preston St., Room 801                                           Disputed
          Baltimore, MD 21201
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 42 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,333.93
          McMaster Car Supply Co.                                               Contingent
          P.O. Box 7690                                                         Unliquidated
          Chicago, IL 60680-7690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Media Development                                                     Contingent
          301 Oak, Ste. 400                                                     Unliquidated
          Quincy, IL 62306                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Meridian Waste Solutions                                              Contingent
          P.O. Box 580205                                                       Unliquidated
          Charlotte, NC 28258                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Midland Paper Company                                                 Contingent
          1140 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Midwest Bindery Repair                                                Contingent
          501 S. Whitener St.                                                   Unliquidated
          Marquand, MO 63655                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Millsap & Singer, LLC                                                 Contingent
          612 Spirit Dr.                                                        Unliquidated
          St. Louis, MO 63005                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,356.98
          Missouri Press Association                                            Contingent
          802 Locust St.                                                        Unliquidated
          Columbia, MO 65201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 43 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,706.93
          Missouri Press Foundation                                             Contingent
          802 Locust St.                                                        Unliquidated
          Columbia, MO 65201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Monroe City Postmaster                                                Contingent
          416 N Main St.                                                        Unliquidated
          Monroe City, MO 63456                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,356.01
          Mueller Martini                                                       Contingent
          P.O. Box 787196                                                       Unliquidated
          Philadelphia, PA 19178-7196                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0800
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Musterman Fab, Inc.                                                   Contingent
          6231 Creech Lane                                                      Unliquidated
          Troy, MO 63379                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          National Newspaper Association                                        Contingent
          900 Community Drive                                                   Unliquidated
          Springfield, IL 62703                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Navitor, Inc.                                                         Contingent
          P.O. Box 856740                                                       Unliquidated
          Minneapolis, MN 55485                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Neutron Industries                                                    Contingent
          P.O. Box 844284                                                       Unliquidated
          Boston, MA 02284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 44 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Newscom Technology II                                                 Contingent
          NEED ADDRESS                                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business expense
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          P&P Press                                                             Contingent
          6513 N. Galena Rd.                                                    Unliquidated
          Peoria, IL 61614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,211,324.69
          PAGE Cooperative                                                      Contingent
          P.O. Box 842228                                                       Unliquidated
          Boston, MA 02284-2228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $823.83
          PandoLogic, Inc.                                                      Contingent
          Dept. CH 19764                                                        Unliquidated
          Palatine, IL 60055-9764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1335,2427
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Panther Boosters                                                      Contingent
          707 E Gano Chance Dr.                                                 Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          Papex, Inc.                                                           Contingent
          230 Watline Ave.                                                      Unliquidated
          Mississauga Ontario L4Z 1P4                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $206.56
          Pennywise                                                             Contingent
          P.O. Box 487                                                          Unliquidated
          Bowie, MD 20718-0487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3128
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 45 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Perkins Business, LLC                                                 Contingent
          89 Business Hwy 61 North                                              Unliquidated
          Bowling Green, MO 63334                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,713.00
          Perq, LLC                                                             Contingent
          7225 Georgetown Rd.                                                   Unliquidated
          Indianapolis, IN 46268                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pike County Circuit Court Clerk                                       Contingent
          115 West Main St.                                                     Unliquidated
          Bowling Green, MO 63334                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Popmount, Inc.                                                        Contingent
          1817 W Broad St.                                                      Unliquidated
          Richmond, VA 23220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Profit Packaging Newspaper Equipment                                  Contingent
          P.O. Box 825                                                          Unliquidated
          Monroe City, MO 63456                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25.00
          Progressive Landscaping                                               Contingent
          2702 Hwy C                                                            Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Protank Southwest, LLC                                                Contingent
          5907 Aldine Bender Rd.                                                Unliquidated
          Humble, TX 77396                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 46 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,670.00
          Protective Life Insurance                                             Contingent
          P.O. Box 2224                                                         Unliquidated
          Birmingham, AL 35246                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number       6637,6247
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Public Water Supply of St. Charles Count                              Contingent
          P.O. Box 967                                                          Unliquidated
          O Fallon, MO 63366                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Public Works Department                                               Contingent
          202 S. 3rd Street                                                     Unliquidated
          Louisiana, MO 63353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14.13
          Purvis Industries, Ltd.                                               Contingent
          P.O. Box 540757                                                       Unliquidated
          Dallas, TX 75354-0757                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5259
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $484.83
          Quill Corporation                                                     Contingent
          P.O. Box 37600                                                        Unliquidated
          Philadelphia, PA 19101-0600                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5627,4291
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Realmatch                                                             Contingent
          Dept. CH 19764                                                        Unliquidated
          Palatine, IL 60055-9764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1330
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Realmatch                                                             Contingent
          Dept. CH 19764                                                        Unliquidated
          Palatine, IL 60055-9764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1383
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 47 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ren Potterfield Trucking                                              Contingent
          404 US Hwy 24 & 36                                                    Unliquidated
          Monroe City, MO 63456                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $221.56
          Richman Graphic Services                                              Contingent
          218 W Railroad                                                        Unliquidated
          Centralia, MO 65240-1324                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.84
          Richo USA, Inc.                                                       Contingent
          P.O. Box 660342                                                       Unliquidated
          Dallas, TX 75266-0342                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0311
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16.26
          Ritchie & Sons, Inc.                                                  Contingent
          105 W Singleton St.                                                   Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $924.83
          River City Towing & Repair                                            Contingent
          903 Maryland St.                                                      Unliquidated
          Louisiana, MO 63353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14.00
          Ron's Window Service                                                  Contingent
          P.O. Box 626                                                          Unliquidated
          Moberly, MO 65270                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,191.88
          RR Donnelley Logistics Services                                       Contingent
          P.O. Box 932721                                                       Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 48 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $133.88
          Save A Lot                                                            Contingent
          225 East First Street                                                 Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       5418
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60.00
          Schaefer Locks. LLC                                                   Contingent
          c/o Charles Schaefer                                                  Unliquidated
          707 Kerri Lynn Ln.                                                    Disputed
          Montgomery City, MO 63361
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $445.19
          Schaeffer Manufacturing Co.                                           Contingent
          4729, 102 Barton St.                                                  Unliquidated
          Saint Louis, MO 63104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7365
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.61
          Scheidegger Service Center                                            Contingent
          514 Market St.                                                        Unliquidated
          Hermann, MO 65041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Schutz Transportation                                                 Contingent
          3110 Cambridge Pointe Dr.                                             Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Shell Fleet                                                           Contingent
          P.O. Box 9001015                                                      Unliquidated
          Louisville, KY 40290-1015                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Snap Set Web Drying System, LLC                                       Contingent
          1997 S. Lipan St.                                                     Unliquidated
          Denver, CO 80223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 49 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Speedpro Imaging, LLC                                                 Contingent
          145 Hamilton Industrial Court                                         Unliquidated
          Wentzville, MO 63385                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          State Disbursement Unit                                               Contingent
          P.O. Box 5400                                                         Unliquidated
          Carol Stream, IL 60197-5400                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.00
          Stevens Heating & Cooling, LLC                                        Contingent
          471 Adams St.                                                         Unliquidated
          Centralia, MO 65240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Stoddard Disposal Service                                             Contingent
          P.O. Box 329                                                          Unliquidated
          Mexico, MO 65265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Suburban Industrial Packaging                                         Contingent
          1519 Tower Grove                                                      Unliquidated
          Saint Louis, MO 63110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,168.95
          Swift Printing                                                        Contingent
          P.O. Box 28252                                                        Unliquidated
          Saint Louis, MO 63132-0252                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3094
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tennessee Department of Revenue                                       Contingent
          P.O. Box 14035                                                        Unliquidated
          Knoxville, TN 37914                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 50 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $825.00
          Thomas Motors                                                         Contingent
          204 N 5th St.                                                         Unliquidated
          Louisiana, MO 63353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,559.29
          Townnenews.com                                                        Contingent
          1510 4th Ave.                                                         Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5725,5728,5731
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.04
          Townnenews.com                                                        Contingent
          1510 4th Ave.                                                         Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1896
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Traci Ambriso-Theissen                                                Contingent
          NEED ADDRESS                                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12.00
          Troy Chamber of Commerce                                              Contingent
          850 E Cherry St., Ste. A                                              Unliquidated
          Troy, MO 63379                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          United States Treasury                                                Contingent
          NEEED ADDRESS                                                         Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business expense
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          UPS                                                                   Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132-0577                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 51 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.09
          US Office & Industrial Supply                                         Contingent
          P.O. Box 7612                                                         Unliquidated
          Van Nuys, CA 91409-7612                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Valassis Direct Mail, Inc.                                            Contingent
          90469 Collections Center Dr.                                          Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Vandalia Postmaster                                                   Contingent
          401 S Main St.                                                        Unliquidated
          Vandalia, MO 63382                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,993.23
          Veritiv Operating Company                                             Contingent
          f/k/a Unisource                                                       Unliquidated
          1111 N 28th Ave.                                                      Disputed
          Dallas, TX 75261
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       4999                         Is the claim subject to offset?     No       Yes


 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Verizon Business                                                      Contingent
          P.O. Box 31307                                                        Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Verizon Wireless                                                      Contingent
          P.O. Box 25505                                                        Unliquidated
          Lehigh Valley, PA 18002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,486.44
          Videojet Technologies                                                 Contingent
          12113 Collection Center Dr.                                           Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8409
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 52 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Web Specialties                                                       Contingent
          P.O. Box 2280                                                         Unliquidated
          560 Washington St.                                                    Disputed
          Twin Falls, ID 83303
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,596.73
          WebPress                                                              Contingent
          P.O. Box 2274                                                         Unliquidated
          Tacoma, WA 98401                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1637
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wells Fargo Equipment Finance                                         Contingent
          Manufacturer Services Group                                           Unliquidated
          P.O. Box 7777                                                         Disputed
          San Francisco, CA 94120-7777
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20.26
          Wells Fargo Financial Services                                        Contingent
          P.O. Box 650016                                                       Unliquidated
          Dallas, TX 75265-0016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       4656
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Whittier Mailing                                                      Contingent
          13019 Park St.                                                        Unliquidated
          Santa Fe Springs, CA 90670-4005                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       RE15
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.67
          William Henry                                                         Contingent
          1 Auvergne Dr.                                                        Unliquidated
          Lake Saint Louis, MO 63367                                            Disputed
          Date(s) debt was incurred 05.07.2019
                                                                                             Business expense
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Classified Ad Overpayment LCJ
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wisco Envelope Co.                                                    Contingent
          P.O. Box 841741                                                       Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                              Desc
                                                               Main Document    Page 53 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                    Case number (if known)
              Name

 3.165     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           XPO Logistics Freight, Inc.                                          Contingent
           P.O. Box 5160                                                        Unliquidated
           Portland, OR 97208                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.166     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $264.57
           ZEP Sales & Service                                                  Contingent
           13237 Collection Center Dr.                                          Unliquidated
           Chicago, IL 60693                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
           Last 4 digits of account number      4779
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       227,476.74
 5b. Total claims from Part 2                                                                            5b.   +    $                     1,490,812.25

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,718,288.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 30 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                              Desc
                                                               Main Document    Page 54 of 99
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Elsberry Democrat real
             lease is for and the nature of               estate lease (36 months
             the debtor's interest                        with 1 year
                                                          auto-renewal, 60 day
                                                          notice to cancel, eff.
                                                          06.01.2016)
                  State the term remaining                12 months if renewed;
                                                          0 if 60 day notice given      Balco Properties, LLC
             List the contract number of any                                            P.O. box 171
                   government contract                                                  Gordon, AL 36343


 2.2.        State what the contract or                   2 commercial color
             lease is for and the nature of               copiers
             the debtor's interest

                  State the term remaining                unknown
                                                                                        Konica Minolta Premier Finance
             List the contract number of any                                            P.O. Box 41602
                   government contract                                                  Philadelphia, PA 19101


 2.3.        State what the contract or                   1 commercial color
             lease is for and the nature of               copier
             the debtor's interest

                  State the term remaining                unknown
                                                                                        Konica Minolta Premier Finance
             List the contract number of any                                            P.O. Box 105710
                   government contract                                                  Atlanta, GA 30348-5710


 2.4.        State what the contract or                   Office equipment at
             lease is for and the nature of               LCJ - copier lease (60
             the debtor's interest                        months eff. 01.08.2019)

                  State the term remaining                54 months
                                                                                        Ricoh USA
             List the contract number of any                                            70 Valley Stream Pkwy.
                   government contract                                                  Malvern, PA 19355



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                    Desc
                                                               Main Document    Page 55 of 99
 Debtor 1 Lakeway Publishers of Missouri, Inc.                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                          Desc
                                                               Main Document    Page 56 of 99
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Lakeway                           P.O. Box 625                                      A&S Printing Service,              D
             Publishers, Inc.                  Morristown, TN 37815                              Inc.                               E/F       3.1
                                                                                                                                    G




    2.2      Lakeway                           P.O. Box 625                                      Advertising Specialty              D
             Publishers, Inc.                  Morristown, TN 37815                              Institute                          E/F       3.3
                                                                                                                                    G




    2.3      Lakeway                           P.O. Box 625                                      AMG Parade                         D
             Publishers, Inc.                  Morristown, TN 37815                                                                 E/F       3.8
                                                                                                                                    G




    2.4      Lakeway                           P.O. Box 625                                      Amy Twellman                       D
             Publishers, Inc.                  Morristown, TN 37815                                                                 E/F       3.9
                                                                                                                                    G




    2.5      Lakeway                           P.O. Box 625                                      C&C Printing                       D
             Publishers, Inc.                  Morristown, TN 37815                              Controls, Inc.                     E/F       3.23
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                       Page 1 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 57 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Lakeway                           P.O. Box 625                                   CDW Direct, LLC               D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.26
                                                                                                                            G




    2.7      Lakeway                           P.O. Box 625                                   Centralia Chamber of          D
             Publishers, Inc.                  Morristown, TN 37815                           Commerce                      E/F       3.27
                                                                                                                            G




    2.8      Lakeway                           P.O. Box 625                                   Chick Printing                D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       3.31
                                                                                                                            G




    2.9      Lakeway                           P.O. Box 625                                   CHS Publications              D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.33
                                                                                                                            G




    2.10     Lakeway                           P.O. Box 625                                   Clean The Uniform             D
             Publishers, Inc.                  Morristown, TN 37815                           Co.                           E/F       3.36
                                                                                                                            G




    2.11     Lakeway                           P.O. Box 625                                   Columbia Daily                D
             Publishers, Inc.                  Morristown, TN 37815                           Tribune                       E/F       3.37
                                                                                                                            G




    2.12     Lakeway                           P.O. Box 625                                   Dayne's Waste                 D
             Publishers, Inc.                  Morristown, TN 37815                           Disposal                      E/F       3.43
                                                                                                                            G




    2.13     Lakeway                           P.O. Box 625                                   Dennis Fletcher               D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.44
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 2 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 58 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Lakeway                           P.O. Box 625                                   Econopack, Inc.               D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.48
                                                                                                                            G




    2.15     Lakeway                           P.O. Box 625                                   Elsberry Hardware             D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.49
                                                                                                                            G




    2.16     Lakeway                           P.OP. Box 625                                  Fastenal Company              D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.53
                                                                                                                            G




    2.17     Lakeway                           P.O. Box 625                                   Forklift of Quincy,           D
             Publishers, Inc.                  Morristown, TN 37815                           Inc.                          E/F       3.55
                                                                                                                            G




    2.18     Lakeway                           P.O. Box 625                                   Friends2Follow                D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.57
                                                                                                                            G




    2.19     Lakeway                           P.O. Box 625                                   Gammerler                     D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.59
                                                                                                                            G




    2.20     Lakeway                           P.O. Box 625                                   Gasconade County              D
             Publishers, Inc.                  Morristown, TN 37815                           Circuit Court                 E/F       3.60
                                                                                                                            G




    2.21     Lakeway                           P.O. Box 625                                   Grainger Industrial           D
             Publishers, Inc.                  Morristown, TN 37815                           Supply                        E/F       3.63
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 3 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 59 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Lakeway                           P.O. Box 625                                   Grannemann Sales &            D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       3.64
                                                                                                                            G




    2.23     Lakeway                           P.O. Box 625                                   Havener's Termite &           D
             Publishers, Inc.                  Morristown, TN 37815                           Insect                        E/F       3.66
                                                                                                                            G




    2.24     Lakeway                           P.O. Box 625                                   Hermann Advertiser            D
             Publishers, Inc.                  Morristown, TN 37815                           Courier                       E/F       3.67
                                                                                                                            G




    2.25     Lakeway                           P.O. Box 625                                   Hermann Lumber                D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.68
                                                                                                                            G




    2.26     Lakeway                           P.O. Box 625                                   Higgins Electric, Inc.        D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.71
                                                                                                                            G




    2.27     Lakeway                           P.O. Box 625                                   Hoag & Sons' Book             D
             Publishers, Inc.                  Morristown, TN 37815                           Bindery                       E/F       3.72
                                                                                                                            G




    2.28     Lakeway                           P.O. Box 625                                   Hoag & Sons' Book             D
             Publishers, Inc.                  Morristown, TN 37815                           Bindery                       E/F       3.73
                                                                                                                            G




    2.29     Lakeway                           P.O. Box 625                                   Jorson & Carlson,             D
             Publishers, Inc.                  Morristown, TN 37815                           Inc.                          E/F       3.76
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 4 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 60 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     Lakeway                           P.O. Box 625                                   Kinkead Pharmacy              D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.79
                                                                                                                            G




    2.31     Lakeway                           P.O. Box 625                                   Konica Minolta                D
             Publishers, Inc.                  Morristown, TN 37815                           Premier Finance               E/F       3.81
                                                                                                                            G




    2.32     Lakeway                           P.O. Box 625                                   Konica Minolta                D
             Publishers, Inc.                  Morristown, TN 37815                           Premier Finance               E/F       3.82
                                                                                                                            G




    2.33     Lakeway                           P.O. Box 625                                   McMaster Car Supply           D
             Publishers, Inc.                  Morristown, TN 37815                           Co.                           E/F       3.88
                                                                                                                            G




    2.34     Lakeway                           P.O. Box 625                                   Missouri Press                D
             Publishers, Inc.                  Morristown, TN 37815                           Association                   E/F       3.94
                                                                                                                            G




    2.35     Lakeway                           P.O. Box 625                                   Missouri Press                D
             Publishers, Inc.                  Morristown, TN 37815                           Foundation                    E/F       3.95
                                                                                                                            G




    2.36     Lakeway                           P.O. Box 625                                   Mueller Martini               D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.97
                                                                                                                            G




    2.37     Lakeway                           P.O. Box 625                                   PAGE Cooperative              D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.104
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 5 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 61 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.38     Lakeway                           P.O. Box 625                                   PandoLogic, Inc.              D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.105
                                                                                                                            G




    2.39     Lakeway                           P.O. Box 625                                   Papex, Inc.                   D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.107
                                                                                                                            G




    2.40     Lakeway                           P.O. Box 625                                   Pennywise                     D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.108
                                                                                                                            G




    2.41     Lakeway                           P.O. Box 625                                   Perq, LLC                     D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.110
                                                                                                                            G




    2.42     Lakeway                           P.O. Box 625                                   Progressive                   D
             Publishers, Inc.                  Morristown, TN 37815                           Landscaping                   E/F       3.114
                                                                                                                            G




    2.43     Lakeway                           P.O. Box 625                                   Protective Life               D
             Publishers, Inc.                  Morristown, TN 37815                           Insurance                     E/F       3.116
                                                                                                                            G




    2.44     Lakeway                           P.O. Box 625                                   Purvis Industries,            D
             Publishers, Inc.                  Morristown, TN 37815                           Ltd.                          E/F       3.119
                                                                                                                            G




    2.45     Lakeway                           P.O. Box 625                                   Quill Corporation             D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.120
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 6 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 62 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.46     Lakeway                           P.O. Box 625                                   Realmatch                     D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.121
                                                                                                                            G




    2.47     Lakeway                           P.O. Box 625                                   Realmatch                     D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.122
                                                                                                                            G




    2.48     Lakeway                           P.O. Box 625                                   Richman Graphic               D
             Publishers, Inc.                  Morristown, TN 37815                           Services                      E/F       3.124
                                                                                                                            G




    2.49     Lakeway                           P.O. Box 625                                   Richo USA, Inc.               D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.125
                                                                                                                            G




    2.50     Lakeway                           P.O. Box 625                                   Ritchie & Sons, Inc.          D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.126
                                                                                                                            G




    2.51     Lakeway                           P.O. Box 625                                   River City Towing &           D
             Publishers, Inc.                  Morristown, TN 37815                           Repair                        E/F       3.127
                                                                                                                            G




    2.52     Lakeway                           P.O. Box 625                                   Ron's Window                  D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       3.128
                                                                                                                            G




    2.53     Lakeway                           P.O. Box 625                                   RR Donnelley                  D
             Publishers, Inc.                  Morristown, TN 37815                           Logistics Services            E/F       3.129
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 7 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 63 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.54     Lakeway                           P.O. Box 625                                   Save A Lot                    D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.130
                                                                                                                            G




    2.55     Lakeway                           P.O. Box 625                                   Schaefer Locks. LLC           D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.131
                                                                                                                            G




    2.56     Lakeway                           P.O. Box 625                                   Schaeffer                     D
             Publishers, Inc.                  Morristown, TN 37815                           Manufacturing Co.             E/F       3.132
                                                                                                                            G




    2.57     Lakeway                           P.O. Box 625                                   Scheidegger Service           D
             Publishers, Inc.                  Morristown, TN 37815                           Center                        E/F       3.133
                                                                                                                            G




    2.58     Lakeway                           P.O. Box 625                                   Stevens Heating &             D
             Publishers, Inc.                  Morristown, TN 37815                           Cooling, LLC                  E/F       3.139
                                                                                                                            G




    2.59     Lakeway                           P.O. Box 625                                   Swift Printing                D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.142
                                                                                                                            G




    2.60     Lakeway                           P.O. Box 625                                   Thomas Motors                 D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.144
                                                                                                                            G




    2.61     Lakeway                           P.O. Box 625                                   Townnenews.com                D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.145
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 8 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 64 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.62     Lakeway                           P.O. Box 625                                   Townnenews.com                D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.146
                                                                                                                            G




    2.63     Lakeway                           P.O. Box 625                                   Troy Chamber of               D
             Publishers, Inc.                  Morristown, TN 37815                           Commerce                      E/F       3.148
                                                                                                                            G




    2.64     Lakeway                           P.O. Box 625                                   US Office & Industrial        D
             Publishers, Inc.                  Morristown, TN 37815                           Supply                        E/F       3.151
                                                                                                                            G




    2.65     Lakeway                           P.O. Box 625                                   Veritiv Operating             D
             Publishers, Inc.                  Morristown, TN 37815                           Company                       E/F       3.154
                                                                                                                            G




    2.66     Lakeway                           P.O. Box 625                                   Videojet                      D
             Publishers, Inc.                  Morristown, TN 37815                           Technologies                  E/F       3.157
                                                                                                                            G




    2.67     Lakeway                           P.O. Box 625                                   WebPress                      D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.159
                                                                                                                            G




    2.68     Lakeway                           P.O. Box 625                                   Wells Fargo Financial         D
             Publishers, Inc.                  Morristown, TN 37815                           Services                      E/F       3.161
                                                                                                                            G




    2.69     Lakeway                           P.O. Box 625                                   Whittier Mailing              D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.162
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 9 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 65 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.70     Lakeway                           P.O. Box 625                                   William Henry                 D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.163
                                                                                                                            G




    2.71     Lakeway                           P.O. Box 625                                   ZEP Sales & Service           D
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.166
                                                                                                                            G




    2.72     Lakeway                           P.O. Box 625                                   Alliant Bank                  D   2.1
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.73     Lakeway                           P.O. Box 625                                   Linda Geist                   D   2.2
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.74     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.3
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.75     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.4
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.76     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.5
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.77     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.6
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 10 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 66 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.78     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.7
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.79     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.8
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.80     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.9
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.81     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.10
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.82     Lakeway                           P.O. Box 625                                   Pinnacle Bank                 D   2.11
             Publishers, Inc.                  Morristown, TN 37815                                                         E/F
                                                                                                                            G




    2.83     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.1
                                                                                                                            G




    2.84     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.2
                                                                                                                            G




    2.85     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.3
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 11 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 67 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.86     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.4
                                                                                                                            G




    2.87     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.5
                                                                                                                            G




    2.88     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.6
                                                                                                                            G




    2.89     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.7
                                                                                                                            G




    2.90     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.8
                                                                                                                            G




    2.91     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.9
                                                                                                                            G




    2.92     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.10
                                                                                                                            G




    2.93     Lakeway                           P.O. Box 625                                   Internal Revenue              D
             Publishers, Inc.                  Morristown, TN 37815                           Service                       E/F       2.11
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 12 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 68 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.94     Lakeway                           P.O. Box 625                                   Lincoln County Tax            D
             Publishers, Inc.                  Morristown, TN 37815                           Collector                     E/F       2.13
                                                                                                                            G




    2.95     Lakeway                           P.O. Box 625                                   Missouri Department           D
             Publishers, Inc.                  Morristown, TN 37815                           of Revenue                    E/F       2.14
                                                                                                                            G




    2.96     Lakeway                           P.O. Box 625                                   Missouri Department           D
             Publishers, Inc.                  Morristown, TN 37815                           of Revenue                    E/F       2.15
                                                                                                                            G




    2.97     Lakeway                           P.O. Box 625                                   Missouri Department           D
             Publishers, Inc.                  Morristown, TN 37815                           of Revenue                    E/F       2.16
                                                                                                                            G




    2.98     Lakeway                           P.O. Box 625                                   Missouri Department           D
             Publishers, Inc.                  Morristown, TN 37815                           of Revenue                    E/F       2.17
                                                                                                                            G




    2.99     Lakeway                           P.O. Box 625                                   Missouri Department           D
             Publishers, Inc.                  Morristown, TN 37815                           of Revenue                    E/F       2.18
                                                                                                                            G




    2.10     Lakeway                           P.O. Box 625                                   Pike County                   D
    0        Publishers, Inc.                  Morristown, TN 37815                           Collector                     E/F       2.20
                                                                                                                            G




    2.10     Lakeway                           P.O. Box 625                                   Abel Oil Co.                  D
    1        Publishers, Inc.                  Morristown, TN 37815                                                         E/F       3.2
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 13 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                Desc
                                                               Main Document    Page 69 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.10     Lakeway                           P.O. Box 625                                   All American                  D
    2        Publishers, Inc.                  Morristown, TN 37815                           Publishing                    E/F       3.4
                                                                                                                            G




    2.10     Lakeway                           P.O. Box 625                                   Amateur Sports                D
    3        Publishers, Inc.                  Morristown, TN 37815                           Promotion, USA                E/F       3.5
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 14 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 70 of 99


 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers of Missouri, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $2,919,089.00
       From 11/01/2018 to Filing Date
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $6,884,173.00
       From 11/01/2017 to 10/31/2018
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                             $6,981,663.00
       From 11/01/2016 to 10/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:19-bk-51164-MPP                            Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                     Desc
                                                               Main Document    Page 71 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                      Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Page                                                        03.06.2019;                     $238,063.97           Secured debt
               P.O. Box 842228                                             03.15.2019;                                           Unsecured loan repayments
               Boston, MA 02284                                            03.26.2019;
                                                                                                                                 Suppliers or vendors
                                                                           04.15.2019;
                                                                                                                                 Services
                                                                           04.18.2019;
                                                                           04.25.2019;                                           Other
                                                                           05.10.2019
       3.2.
               Newscom Technology II                                       03.08.2019                       $16,500.00           Secured debt
               NEED ADDRESS                                                                                                      Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Konica-Minolta Premier Finance - 1163                       03.15.2019;                      $59,693.86           Secured debt
               P.O. Box 41602                                              04.18.2019;                                           Unsecured loan repayments
               Philadelphia, PA 19101                                      05.07.2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Pinnacle Finance                                            03.05.2019;                      $38,644.40           Secured debt
               1111 Northshore Dr., Ste. 130                               04.05.2019;                                           Unsecured loan repayments
               Knoxville, TN 37921                                         05.06.2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Ameren Missouri                                             04.17.19                           $7,723.21          Secured debt
               P.O. Box 88068                                                                                                    Unsecured loan repayments
               Chicago, IL 60680-1068
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               RR Donnelley Logistics Services                             04.18.2019                       $38,650.88           Secured debt
               P.O. Box 932721                                                                                                   Unsecured loan repayments
               Cleveland, OH 44193
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Perq, LLC                                                   04.23.2019                       $27,288.00           Secured debt
               7225 Georgetown Rd.                                                                                               Unsecured loan repayments
               Indianapolis, IN 46268
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:19-bk-51164-MPP                            Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                         Desc
                                                               Main Document    Page 72 of 99
 Debtor       Lakeway Publishers of Missouri, Inc.                                                      Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Lakeway Publishers of                             Civil                      Circuit Court of Pike                        Pending
               Missouri, Inc. d/b/a Press                                                   County Missouri                              On appeal
               Journal Printing v. The                                                      115 W. Main St., #24
                                                                                                                                         Concluded
               People's Tribune, Inc.                                                       Bowling Green, MO 63334
               18-PI-CC00036

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-51164-MPP                            Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                               Desc
                                                               Main Document    Page 73 of 99
 Debtor        Lakeway Publishers of Missouri, Inc.                                                         Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value

       9.1.     Monroe City Police                               Calendar revnue share
                Department
                300 N Main St.
                Monroe City, MO 63456                                                                                       12.28.2018             $2,000.00

                Recipients relationship to debtor
                Customer


       9.2.     Monroe County Sheriff's                          Calendar revenue share
                Office
                300 N Main St.
                Paris, MO 65275                                                                                             12.28.18               $4,000.00

                Recipients relationship to debtor
                Customer


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Quist, Fitzpatrick & Jarrard,
                 PLLC
                 2121 First Tennessee Plaza
                 800 South Gay Street
                 Knoxville, TN 37929-9711                            Attorney Fees                                             05.03.2019        $25,000.00

                 Email or website address
                 rej@qcflaw.com

                 Who made the payment, if not debtor?
                 Lakeway Publishers, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                    Desc
                                                               Main Document    Page 74 of 99
 Debtor        Lakeway Publishers of Missouri, Inc.                                                      Case number (if known)




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value
       13.1                                                      2006 Chevy Equinox previously held by
       .                                                         Bowling Green Times: payroll deduction
                Anita Manuel                                     of $32.06 over 78 pay periods eff. June 9,
                                                                 2019.                                                   05.24.2019                     $2,500.00

                Relationship to debtor
                Employee


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     Press Journal Printing                                                                                    07.2002 - 02.2018
                 3406 W George Street
                 Louisiana, MO 63353

       14.2.     Louisiana Press Journal                                                                                   07.2002 - 01.2018
                 3406 W George Street
                 Louisiana, MO 63353

       14.3.     Newstime                                                                                                  07.2002 - 11.2018
                 11102 Veterans Memorial Parkway
                 Lake Saint Louis, MO 63367

       14.4.     Lakeway MO Corporate HQ                                                                                   07.2002 - 02.2018
                 3406 W George Street
                 Louisiana, MO 63353

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                  Desc
                                                               Main Document    Page 75 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Name, address, email address, credit card information
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    USI Consulting Group                                                                       EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was            Last balance
               Address                                           account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                          Desc
                                                               Main Document    Page 76 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Lakeway Publishers, Inc.                         Newspaper & printing                             EIN:         XX-XXXXXXX
             P.O. Box 625
             Morristown, TN 37815                                                                              From-To      1966 - Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                          Desc
                                                               Main Document    Page 77 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



              None

       Name and address                                                                                                          Date of service
                                                                                                                                 From-To
       26a.1.       Crystal Beatty                                                                                               08.06.2008 - current
                    609 E Page St.
                    Vandalia, MO 63382
       26a.2.       Patricia Blankenship                                                                                         09.10.2012 - current
                    P.O. Box 48
                    Hermann, MO 65041
       26a.3.       Khristta Cooper                                                                                              02.10.2016 -
                    811 New Hope Rd.                                                                                             04.18.2019
                    Elsberry, MO 63343
       26a.4.       Jennifer Dowell                                                                                              07.18.2011 -
                    703 Arrow Ave.                                                                                               08.27.2018
                    Louisiana, MO 63353
       26a.5.       Susan Duncan                                                                                                 11.17.2019 -
                    617 Nebraska St.                                                                                             03.06.2019
                    Louisiana, MO 63353
       26a.6.       Valerie Gilbert                                                                                              09.01.1992 -
                    3764 Shelby 209                                                                                              11.02.2017
                    Clarence, MO 63437
       26a.7.       Rebecca Harlow                                                                                               03.21.2018 - current
                    2290 Central Park Dr.
                    Troy, MO 63379
       26a.8.       Cynthia Kaus                                                                                                 11.01.2012 -
                    189 Rue Grand Dr.                                                                                            04.26.2019
                    Lake Saint Louis, MO 63367
       26a.9.       Shannon Lenk                                                                                                 03.18.2019 - current
                    820 Eversmeyer Rd.
                    Silex, MO 63377
       26a.10.      Linda Luebrect                                                                                               10.01.1986 -
                    19862 Pike 476                                                                                               10.02.2018
                    Bowling Green, MO 63334
       26a.11.      Donna McManama                                                                                               07.16.2007 - current
                    610 Tidball
                    Centralia, MO 65240
       26a.12.      Abbie Power                                                                                                  10.23.2017 - current
                    717 Tugboat St.
                    Monroe City, MO 63456
       26a.13.      Michael Short                                                                                                08.31.2000 - current
                    13 Pokes Lane
                    Elsberry, MO 63343
       26a.14.      Cindy Viehman                                                                                                07.20.2016 -
                    47 Oxford Place                                                                                              07.26.2017
                    Troy, MO 63379
       26a.15.      Julie Wecheter                                                                                               08.03.2017 -
                    534 Tabago Lane                                                                                              03.21.2018
                    Moscow Mills, MO 63362




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                          Desc
                                                               Main Document    Page 78 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



       Name and address                                                                                                          Date of service
                                                                                                                                 From-To
       26a.16.      Christine Watson                                                                                             01.03.2017 -
                    1011 Park St.                                                                                                09.29.2017
                    Monroe City, MO 63456
       26a.17.      Christina White                                                                                              11.18.2016 -
                    745 Virginia St.                                                                                             10.27.2017
                    Saint Clair, MO 63077
       26a.18.      Bridgette Worley                                                                                             09.05.2018 - current
                    15722 Pike 292
                    Bowling Green, MO 63334
       26a.19.      Bonnie Archer-Hep                                                                                            10.22.2018 - current
                    791 Hwy 113
                    White Pine, TN 37890
       26a.20.      Heather Baker                                                                                                02.28.2012 -
                    1169 George Byrd Rd.                                                                                         06.08.2018
                    Morristown, TN 37813
       26a.21.      Morgan Biery                                                                                                 06.11.2018 -
                    321 Flemings Dr.                                                                                             01.04.2019
                    Morristown, TN 37813
       26a.22.      Lorie Diamond                                                                                                12.26.2017 - current
                    5036 Cameron Rd.
                    Morristown, TN 37814
       26a.23.      Carmen Gibson                                                                                                06.18.2018 -
                    5544 Buckingham Dr.                                                                                          02.22.2019
                    Russellville, TN 37860
       26a.24.      April Graham                                                                                                 04.01.2019 -
                    2235 Kidwell Ridge Rd.                                                                                       04.02.2019
                    Morristown, TN 37814
       26a.25.      Tanya Greene                                                                                                 11.20.2003 -
                    1136 Back Valley Rd.                                                                                         11.23.2018
                    Sneedville, TN 37869
       26a.26.      Whittney Hickey                                                                                              12.03.2018 -
                    4687 East Hampton Blvd.                                                                                      04.17.2019
                    Morristown, TN 37813
       26a.27.      Betty Howard                                                                                                 05.15.1972 - current
                    1021 Rhett Circle
                    Morristown, TN 37814
       26a.28.      Lee Huguenard                                                                                                01.22.1990 -
                    110 Judge Asbury Court                                                                                       04.13.2017
                    Jacksboro, TN 37757
       26a.29.      Jane Hutton                                                                                                  01.28.2015 -
                    1635 Timber Ridge Rd.                                                                                        12.28.2017
                    Greeneville, TN 37743
       26a.30.      Donna Johnagin                                                                                               02.12.2015 - current
                    532 Big Hill Rd.
                    Mooresburg, TN 37811
       26a.31.      Angela Jones                                                                                                 04.30.2007 -
                    129 Maydawn Ln.                                                                                              05.11.2018
                    Mooresburg, TN 37811

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                  Desc
                                                               Main Document    Page 79 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.32.      Julie Malott                                                                                                        04.30.2007 -
                    5393 Stuffel Rd.                                                                                                    05.11.2018
                    Morristown, TN 37814
       26a.33.      Jennifer Martin                                                                                                     02.25.2019 -
                    2625 Perkey Street                                                                                                  03.18.2019
                    Morristown, TN 37814
       26a.34.      Carolyn McKinney                                                                                                    11.09.2015 - current
                    1323 Hugh Drive
                    Morristown, TN 37814
       26a.35.      Michelle Purkey                                                                                                     09.28.2009 - current
                    1104 Cross St.
                    Erwin, TN 37650
       26a.36.      Ashley Southerland                                                                                                  11.14.2016 -
                    3092 Hardy Rd.                                                                                                      03.22.2019
                    White Pine, TN 37890
       26a.37.      Tabitha Jaycox                                                                                                      04.29.2019 - current
                    624 Whippoorwill Dr.
                    Talbott, TN 37877

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Craine, Thompson & Jones                                                                                            1966 - current
                    f/k/a Hiram Jones & Associates
                    P.O. Box 1779
                    Morristown, TN 37816

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Craine, Thompson & Jones
                    P.O. Box 1779
                    Morristown, TN 37816
       26c.2.       Lorie Diamond, CFO
                    Lakeway Publishers of Missouri
                    P.O. Box 625
                    Morristown, TN 37815

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Commercial Bank
                    c/o Rick Sprinkle, MBA, Executive VP
                    710 Cumberland Gap Pkwy.
                    Harrogate, TN 37752

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                   Desc
                                                               Main Document    Page 80 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



       Name and address
       26d.2.       Hometrust Bank
                    c/o David Slack, County Executive
                    120 Evans Avenue
                    Morristown, TN 37814
       26d.3.       Citizens National Bank
                    c/o Chris Horn, Market President,
                    Hamblen and Jefferson Counties
                    4320 Evan Greene Plaza
                    Morristown, TN 37813
       26d.4.       Fifth Third Bank
                    c/o Nathan Copeland, VP Comm. Banking
                    8331 E. Walker Springs Ln, Ste. 201
                    Knoxville, TN 37923
       26d.5.       First Century Bank
                    c/o Rob Barger, President/CEO
                    P.O. Box 1559
                    Tazewell, TN 37879
       26d.6.       New People's Bank
                    c/o J. W. Kiser, Sr. Comm. Banking
                    Officer, Sr. VP
                    101 Linden Square Drive
                    Bristol, VA 24202
       26d.7.       SunTrust Bank
                    c/o Harry Gross, Executive VP
                    9950 Kingston Pike
                    Knoxville, TN 37922
       26d.8.       Community Bank Blount County
                    c/o John Harris, Executive VP,
                    Chief Lending Officer
                    P.O. Box 9730
                    Maryville, TN 37802
       26d.9.       Wells Fargo
                    c/o Michael Friesch, Vice President
                    Commercial Banking Group
                    3100 West End Ave., Ste. 900
                    Nashville, TN 37203
       26d.10.      The Joel Cohen Group, LLC
                    d/b/a callcohen.com
                    c/o Joel Cohen, Chairman/Pres./CEO
                    1389 W. 86th St., Ste. 196
                    Indianapolis, IN 46260
       26d.11.      AXIS Capital Funding c/o Tracy Harris
                    Headquarters: Bermuda
                    92 Pitts Bay Road, AXIS House
                    Pembroke, HM 08
       26d.12.      Lighthouse Financial Group
                    c/o Al Foster, Vice President
                    6624 Colonial Forest Ln.
                    Knoxville, TN 37919
       26d.13.      BB&T
                    c/o DeAnna Hughes
                    900 S. Gay St., 24th Floor
                    Knoxville, TN 37902
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                   Desc
                                                               Main Document    Page 81 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



       Name and address
       26d.14.      SMS Financial
                    c/o Dan Shorr
                    6819 North 12th St.
                    Phoenix, AZ 85014
       26d.15.      First Tennessee Bank
                    c/o Justin Cook
                    1112 W. First North St.
                    Morristown, TN 37814
       26d.16.      Pinnacle Financial Partners
                    c/o Leslie Mills
                    1111 Northshore Dr., Ste. S800
                    Knoxville, TN 37921

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Jeffrey Guay - GM
       .                                                                                    04.30.2019               $910,356 - cost

               Name and address of the person who has possession of
               inventory records
               Sean Shilling - Production Manager (PJP)
               550 Sandra Way
               Winfield, MO 63389


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       R. Jack Fishman                                1220 Wildwood Dr.                                   Chairman                              7%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       R. Michael Fishman                             761 Berkshire Dr.                                   Secretary/Treasurer                   20%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William O. Foutch                              830 W First North St.                               Asst. Secretary                       0%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeffrey D. Fishman                             600 Stuart St.                                      Vice President                        20%
                                                      Tullahoma, TN 37388

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Omer Perryman                                  1310 Bales Dr.                                      Director                              3%
                                                      Morristown, TN 37814



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                                  Desc
                                                               Main Document    Page 82 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lorie Diamond                                  5036 Cameron Rd.                                    Director                              0%
                                                      Morristown, TN 37814



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Jane Hutton                                    1635 Timber Ridge Rd.                               Director                         ended 12.2017
                                                      Greeneville, TN 37743


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    USI Consulting Group                                                                                       EIN:        XX-XXXXXXX




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31                          Desc
                                                               Main Document    Page 83 of 99
 Debtor      Lakeway Publishers of Missouri, Inc.                                                       Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 31, 2019

 /s/ R. Jack Fishman                                                    R. Jack Fishman
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31               Desc
                                                               Main Document    Page 84 of 99




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Lakeway Publishers of Missouri, Inc.                                                             Case No.
                                                                                   Debtor(s)                 Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


      The above Debtor(s) hereby verifies under the penalty of perjury under the laws of the United States of
America that the attached list of creditors is true and correct to the best of his/her knowledge.




 Date:       May 31, 2019                                               /s/ R. Jack Fishman
                                                                        R. Jack Fishman/President
                                                                        Signer/Title

 Date: May 31, 2019                                                     /s/ Ryan E. Jarrard
                                                                        Signature of Attorney
                                                                        Ryan E. Jarrard 024525
                                                                        Quist, Fitzpatrick & Jarrard, PLLC
                                                                        2121 First Tennessee Plaza
                                                                        800 South Gay Street
                                                                        Knoxville, TN 37929-9711
                                                                        (865) 524-1873 Fax: (865) 525-2440




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                             Main Document    Page 85 of 99

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A&S Printing Service, Inc.
                        P.O. Box 124
                        Monroe City, MO 63456

                        Abel Oil Co.
                        P.O. Box 532
                        Louisiana, MO 63353

                        Advertising Specialty Institute
                        P.O. Box 15017
                        Wilmington, DE 19886-5017

                        All American Publishing
                        P.O. Box 100
                        Caldwell, ID 83606

                        Alliant Bank
                        P.O. Box 308
                        Monroe City, MO 63456

                        Amateur Sports Promotion, USA
                        P.O. Box 712
                        Quincy, IL 62306

                        Ameren Missouri
                        P.O. Box 88068
                        Chicago, IL 60680

                        American Bankers Insurance Company of FL
                        Flood Service Center
                        P.O. Box 731178
                        Dallas, TX 75373-1178

                        AMG Parade
                        P.O. Box 306106
                        Nashville, TN 37230-6106

                        Amy Twellman
                        3966 Hwy C
                        Moscow Mills, MO 63362

                        Area Disposal
                        32289 Collection Center Dr.
                        Chicago, IL 60693-0322

                        AT&T
                        P.O. Box 5001
                        Carol Stream, IL 60197-5001

                        AT&T
                        P.O. Box 5014
                        Carol Stream, IL 60197-5014
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 86 of 99


                    AT&T
                    P.O. Box 5019
                    Carol Stream, IL 60197-5019

                    AT&T Long Distance
                    P.O. Box 105068
                    Atlanta, GA 30348-5068

                    AT&T Mobility
                    P.O. Box 6463
                    Carol Stream, IL 60197-6463

                    BALCO
                    P.O. Box 171
                    Elsberry, MO 63343

                    Balco Properties, LLC
                    P.O. box 171
                    Gordon, AL 36343

                    Bankcard Center Fuel
                    P.O. Box 385
                    Memphis, TN 38101-0385

                    Bankcard Center Fuel #1
                    P.O. Box 1545
                    Memphis, TN 38101-1545

                    Barry's Cartoons
                    Box 971 Hwy 2 West
                    Whitehall, MT 59759

                    BCC Software, LLC
                    P.O. Box 1174
                    Buffalo, NY 14240

                    Birch Communications
                    P.O. Box 105066
                    Atlanta, GA 30348

                    Burnett, Dobson & Pinchak
                    711 Cherry St., Ste. 200
                    Chattanooga, TN 37402

                    C&C Printing Controls, Inc.
                    P.O. Box 411
                    Sandwich, IL 60548

                    Canon Financial Services
                    14904 Collections Center Dr.
                    Chicago, IL 60693-0149

                    Carquest of Louisiana
                    600 Kelly Lane
                    Louisiana, MO 63353
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 87 of 99


                    CDW Direct, LLC
                    P.O. Box 75723
                    Chicago, IL 60675-5723

                    Centralia Chamber of Commerce
                    P.O. Box 235
                    Centralia, MO 65240

                    Centralia Postmaster
                    NEED ADDRESS

                    Century Printing & Packaging
                    P.O. Box 2358
                    Greer, SC 29652

                    Charter Communications
                    P.O. Box 790086
                    Saint Louis, MO 63179-0086

                    Chick Printing Service
                    115 Business Hwy 61 N
                    Bowling Green, MO 63334

                    CHS Football
                    Centralia RVI Board Office
                    1399 E Hwy 22, Ste. B
                    Centralia, MO 65240

                    CHS Publications
                    849 S. Jefferson Dr.
                    Centralia, MO 65240

                    City of Monroe City
                    P.O. Box 67
                    Monroe City, MO 63456

                    City of Vandalia
                    200 East Park
                    Vandalia, MO 63382

                    Clean The Uniform Co.
                    210 S. Cool Springs Rd.
                    O Fallon, MO 63366

                    Columbia Daily Tribune
                    Circulation Department
                    101 N. 4th St.
                    Columbia, MO 65201

                    Continental Products
                    2000 West Blvd.
                    Mexico, MO 65265
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 88 of 99


                    Corporate Filings, LLC
                    30 N Gould St., Ste. 7001
                    Sheridan, WY 82801

                    Creators Syndicate
                    737 3rd St.
                    Hermosa Beach, CA 90254

                    Crown Packing Corp.
                    P.O. Box 17806M
                    Saint Louis, MO 63195

                    Cuivre River Electric Co.
                    P.O. Box 949457
                    Saint Louis, MO 63195

                    Dayne's Waste Disposal
                    P.O. Box 248
                    Mexico, MO 65265

                    Dennis Fletcher
                    17 Ruth Drive
                    Monroe City, MO 63456

                    Department of Ecology
                    P.O. Box 34050
                    Seattle, WA 98124-1050

                    Department of Public Safety
                    Division of Fire Safety
                    P.O. Box 1421
                    Jefferson City, MO 65102

                    Dish Network
                    P.O. Box 94063
                    Palatine, IL 60094

                    Econopack, Inc.
                    580 Axminister Dr.
                    Fenton, MO 63026

                    Elsberry Hardware
                    214 Broadway
                    Elsberry, MO 63343

                    Ennis, Inc.
                    P.O. Box 841741
                    Dallas, TX 75284

                    Express Card & Label Co.
                    P.O. B ox 4247
                    Topeka, KS 66604

                    Faber & Brand
                    NEED ADDRESS
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 89 of 99


                    Fastenal Company
                    P.O. Box 1286
                    Winona, MN 55987-1286

                    FedEx Freight Department CH
                    P.O. Box 10306
                    Palatine, IL 60055-0306

                    Forklift of Quincy, Inc.
                    2426 West Schneidman Dr.
                    Quincy, IL 62305

                    Franklin County Circuit Court Clerk
                    401 East Main St.
                    Union, MO 63084

                    Friends2Follow
                    P.O. Box 526393
                    Salt Lake City, UT 84152-6393

                    G&V Campbell, Inc.
                    102 Scott Oak Rd., Ste. A
                    Eatonton, GA 31024

                    Gammerler
                    431 Lakeview Ct., Ste. B
                    Mount Prospect, IL 60056

                    Gasconade County Circuit Court
                    119 E 1st Street, Room 6
                    Hermann, MO 65041

                    Gateway Truck & Refrigeration
                    P.O. Box 843715
                    Kansas City, MO 64184

                    Getz Fire Equipment
                    P.O. Box 419
                    Peoria, IL 61651

                    Grainger Industrial Supply
                    Dept. 857030662
                    11200 E. State Route 210
                    Kansas City, MO 64161

                    Grannemann Sales & Service
                    P.O. Box 377
                    Hermann, MO 65041

                    Grant Paper Company
                    161 Washington St. #1150
                    Conshohocken, PA 19428
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 90 of 99


                    Havener's Termite & Insect
                    819 W Jackson Ave.
                    Owensville, MO 65066

                    Hermann Advertiser Courier
                    136 E 4th St.
                    Hermann, MO 65041

                    Hermann Lumber
                    P.O. Box 500
                    Hermann, MO 65041

                    Hermann Postmaster
                    412 W. 16th Street
                    Hermann, MO 65041

                    Hermann Utilities
                    1902 Jefferson
                    Hermann, MO 65041

                    Higgins Electric, Inc.
                    P.O. Box 218
                    Montgomery City, MO 63361

                    Hoag & Sons' Book Bindery
                    145 S. Main St.
                    Eaton Rapids, MI 48827

                    Indiana State Central Collection Unit
                    P.O. Box 6219
                    Indianapolis, IN 46206

                    Internal Revenue Service
                    P.O. Box 37941
                    Hartford, CT 06176-7941

                    Jefferson County Family Support
                    Payment Center
                    P.O. Box 109001
                    Jefferson City, MO 65102

                    Jorson & Carlson, Inc.
                    1501 Pratt Blvd.
                    Elk Grove Village, IL 60007

                    JS Testing, LLC
                    407 North Lloyd Blvd.
                    Ewing, MO 63440

                    Kansa Technology
                    3700 Oakes Dr.
                    Emporia, KS 66801
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 91 of 99


                    Kinkead Pharmacy
                    105 S Allen
                    Centralia, MO 65240

                    Konica Minolta Business Solutions
                    Dept. CH19188
                    Palatine, IL 60055-9188

                    Konica Minolta Premier Finance
                    P.O. Box 105710
                    Atlanta, GA 30348-5710

                    Konica Minolta Premier Finance
                    P.O. Box 41602
                    Philadelphia, PA 19101

                    Lacrosse Lumber
                    123 Main Street
                    Louisiana, MO 63353

                    Lakeway Publishers, Inc.
                    P.O. Box 625
                    Morristown, TN 37815

                    Lakeway Publishers, Inc.
                    P.OP. Box 625
                    Morristown, TN 37815

                    Liberty Utilities
                    75 Remittance Dr., Ste. 1741
                    Chicago, IL 60675

                    Lincoln County Tax Collector
                    Jessica Zumwalt
                    201 Main St.
                    Troy, MO 63379

                    Linda Geist
                    510 2nd St.
                    Monroe City, MO 63456

                    Magnets 4 Media
                    P.O. Box 203669
                    Chicago, IL 60675

                    Mapping Solutions
                    P.O. Box 332
                    Lathrop, MO 64465

                    Maryland State Department of
                    Assessments & Taxation
                    301 W Preston St., Room 801
                    Baltimore, MD 21201
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 92 of 99


                    McMaster Car Supply Co.
                    P.O. Box 7690
                    Chicago, IL 60680-7690

                    Media Development
                    301 Oak, Ste. 400
                    Quincy, IL 62306

                    Meridian Waste Solutions
                    P.O. Box 580205
                    Charlotte, NC 28258

                    Midland Paper Company
                    1140 Paysphere Circle
                    Chicago, IL 60674

                    Midwest Bindery Repair
                    501 S. Whitener St.
                    Marquand, MO 63655

                    Millsap & Singer, LLC
                    612 Spirit Dr.
                    St. Louis, MO 63005

                    Missouri Department of Revenue
                    P.O. Box 3375
                    Jefferson City, MO 65105-3375

                    Missouri Department of Revenue
                    Taxation Bureau
                    PO Box 840
                    Jefferson City, MO 65105

                    Missouri Press Association
                    802 Locust St.
                    Columbia, MO 65201

                    Missouri Press Foundation
                    802 Locust St.
                    Columbia, MO 65201

                    Monroe City Postmaster
                    416 N Main St.
                    Monroe City, MO 63456

                    Mueller Martini
                    P.O. Box 787196
                    Philadelphia, PA 19178-7196

                    Musterman Fab, Inc.
                    6231 Creech Lane
                    Troy, MO 63379
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 93 of 99


                    National Newspaper Association
                    900 Community Drive
                    Springfield, IL 62703

                    Navitor, Inc.
                    P.O. Box 856740
                    Minneapolis, MN 55485

                    Neutron Industries
                    P.O. Box 844284
                    Boston, MA 02284

                    Newscom Technology II
                    NEED ADDRESS

                    P&P Press
                    6513 N. Galena Rd.
                    Peoria, IL 61614

                    PAGE Cooperative
                    P.O. Box 842228
                    Boston, MA 02284-2228

                    PandoLogic, Inc.
                    Dept. CH 19764
                    Palatine, IL 60055-9764

                    Panther Boosters
                    707 E Gano Chance Dr.
                    Centralia, MO 65240

                    Papex, Inc.
                    230 Watline Ave.
                    Mississauga Ontario L4Z 1P4

                    Pennywise
                    P.O. Box 487
                    Bowie, MD 20718-0487

                    Perkins Business, LLC
                    89 Business Hwy 61 North
                    Bowling Green, MO 63334

                    Perq, LLC
                    7225 Georgetown Rd.
                    Indianapolis, IN 46268

                    Pike County Circuit Court Clerk
                    115 West Main St.
                    Bowling Green, MO 63334

                    Pike County Collector
                    115 W Main St., #21A
                    Bowling Green, MO 63334
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 94 of 99


                    Pinnacle Bank
                    1111 Northshore Dr., Ste. S-800
                    Knoxville, TN 37919

                    Pinnacle Bank
                    1111 Northshore Dr., Ste. S-800
                    Knoxville, TN 37929

                    Popmount, Inc.
                    1817 W Broad St.
                    Richmond, VA 23220

                    Profit Packaging Newspaper Equipment
                    P.O. Box 825
                    Monroe City, MO 63456

                    Progressive Landscaping
                    2702 Hwy C
                    Centralia, MO 65240

                    Protank Southwest, LLC
                    5907 Aldine Bender Rd.
                    Humble, TX 77396

                    Protective Life Insurance
                    P.O. Box 2224
                    Birmingham, AL 35246

                    Public Water Supply of St. Charles Count
                    P.O. Box 967
                    O Fallon, MO 63366

                    Public Works Department
                    202 S. 3rd Street
                    Louisiana, MO 63353

                    Purvis Industries, Ltd.
                    P.O. Box 540757
                    Dallas, TX 75354-0757

                    Quill Corporation
                    P.O. Box 37600
                    Philadelphia, PA 19101-0600

                    Realmatch
                    Dept. CH 19764
                    Palatine, IL 60055-9764

                    Ren Potterfield Trucking
                    404 US Hwy 24 & 36
                    Monroe City, MO 63456

                    Richman Graphic Services
                    218 W Railroad
                    Centralia, MO 65240-1324
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 95 of 99


                    Richo USA, Inc.
                    P.O. Box 660342
                    Dallas, TX 75266-0342

                    Ricoh USA
                    70 Valley Stream Pkwy.
                    Malvern, PA 19355

                    Ritchie & Sons, Inc.
                    105 W Singleton St.
                    Centralia, MO 65240

                    River City Towing & Repair
                    903 Maryland St.
                    Louisiana, MO 63353

                    Ron's Window Service
                    P.O. Box 626
                    Moberly, MO 65270

                    RR Donnelley Logistics Services
                    P.O. Box 932721
                    Cleveland, OH 44193

                    Save A Lot
                    225 East First Street
                    Hermann, MO 65041

                    Schaefer Locks. LLC
                    c/o Charles Schaefer
                    707 Kerri Lynn Ln.
                    Montgomery City, MO 63361

                    Schaeffer Manufacturing Co.
                    4729, 102 Barton St.
                    Saint Louis, MO 63104

                    Scheidegger Service Center
                    514 Market St.
                    Hermann, MO 65041

                    Schutz Transportation
                    3110 Cambridge Pointe Dr.
                    Saint Louis, MO 63179

                    Shell Fleet
                    P.O. Box 9001015
                    Louisville, KY 40290-1015

                    Snap Set Web Drying System, LLC
                    1997 S. Lipan St.
                    Denver, CO 80223
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 96 of 99


                    Speedpro Imaging, LLC
                    145 Hamilton Industrial Court
                    Wentzville, MO 63385

                    State Disbursement Unit
                    P.O. Box 5400
                    Carol Stream, IL 60197-5400

                    Stevens Heating & Cooling, LLC
                    471 Adams St.
                    Centralia, MO 65240

                    Stoddard Disposal Service
                    P.O. Box 329
                    Mexico, MO 65265

                    Suburban Industrial Packaging
                    1519 Tower Grove
                    Saint Louis, MO 63110

                    Swift Printing
                    P.O. Box 28252
                    Saint Louis, MO 63132-0252

                    Tennessee Department of Revenue
                    P.O. Box 14035
                    Knoxville, TN 37914

                    Thomas Motors
                    204 N 5th St.
                    Louisiana, MO 63353

                    Townnenews.com
                    1510 4th Ave.
                    Moline, IL 61265

                    Traci Ambriso-Theissen
                    NEED ADDRESS

                    Troy Chamber of Commerce
                    850 E Cherry St., Ste. A
                    Troy, MO 63379

                    United States Treasury
                    NEEED ADDRESS

                    UPS
                    Lockbox 577
                    Carol Stream, IL 60132-0577

                    US Office & Industrial Supply
                    P.O. Box 7612
                    Van Nuys, CA 91409-7612
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 97 of 99


                    Valassis Direct Mail, Inc.
                    90469 Collections Center Dr.
                    Chicago, IL 60693

                    Vandalia Postmaster
                    401 S Main St.
                    Vandalia, MO 63382

                    Veritiv Operating Company
                    f/k/a Unisource
                    1111 N 28th Ave.
                    Dallas, TX 75261

                    Verizon Business
                    P.O. Box 31307
                    Salt Lake City, UT 84130

                    Verizon Wireless
                    P.O. Box 25505
                    Lehigh Valley, PA 18002

                    Videojet Technologies
                    12113 Collection Center Dr.
                    Chicago, IL 60693

                    Web Specialties
                    P.O. Box 2280
                    560 Washington St.
                    Twin Falls, ID 83303

                    WebPress
                    P.O. Box 2274
                    Tacoma, WA 98401

                    Wells Fargo Equipment Finance
                    Manufacturer Services Group
                    P.O. Box 7777
                    San Francisco, CA 94120-7777

                    Wells Fargo Financial Services
                    P.O. Box 650016
                    Dallas, TX 75265-0016

                    Whittier Mailing
                    13019 Park St.
                    Santa Fe Springs, CA 90670-4005

                    William Henry
                    1 Auvergne Dr.
                    Lake Saint Louis, MO 63367

                    Wisco Envelope Co.
                    P.O. Box 841741
                    Dallas, TX 75284
Case 2:19-bk-51164-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31   Desc
                         Main Document    Page 98 of 99


                    XPO Logistics Freight, Inc.
                    P.O. Box 5160
                    Portland, OR 97208

                    ZEP Sales & Service
                    13237 Collection Center Dr.
                    Chicago, IL 60693
            Case 2:19-bk-51164-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:29:31             Desc
                                                               Main Document    Page 99 of 99



                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Lakeway Publishers of Missouri, Inc.                                                           Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Lakeway Publishers of Missouri, Inc. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 May 31, 2019                                                         /s/ Ryan E. Jarrard
 Date                                                                 Ryan E. Jarrard 024525
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Lakeway Publishers of Missouri, Inc.
                                                                      Quist, Fitzpatrick & Jarrard, PLLC
                                                                      2121 First Tennessee Plaza
                                                                      800 South Gay Street
                                                                      Knoxville, TN 37929-9711
                                                                      (865) 524-1873 Fax:(865) 525-2440
                                                                      rej@qcflaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
